DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2020 has been entered.
 Response to Amendment
The amendments made to claims 1, 9, and 21 in the response filed 7/16/2020 is acknowledged.
Claims 1-6 and 8-21 are still pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 7/16/2020 have been fully considered but they are not persuasive. Applicant argues on p. 9 that, contrary to Applicant’s invention, Aboul-Hosn’s drape does not cover the instrument array, but rather shields the patient by forming a barrier. Applicant argues that while Aboul-Hosn’s barrier and the instant invention solve the problem of contamination, they work in different ways. However, according to Oxford Languages, cover means “put something on top of or in front of (something), especially in order to protect or conceal it”. In this case, Aboul-Hosn’s drape covers the instrument array by being in front of it. Applicant similarly argues on p. 10-11 that Dye’s drape shields the subject from the instrument array by forming a barrier but does not cover the instrument array. However, according to the definition of cover above, Dye’s drape covers the instrument array by being in front of it. Applicant argues on p. 11-12 that there is no reasoning behind why the transparent portion of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant further argues on p. 12 that there is no motivation to combine the references in the manner suggested. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations for each teaching and combination have been provided below in the body of the rejection. Applicant’s arguments on p. 13 regarding Bergsbaken are moot in view of new reference Wirth, which teaches the hinge being a fold.
Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:  
“the hole panel” in claim 1, lines 10, 12, 14; claim 8, lines 1-2; claim 9, lines 10, 12, 14 should be amended to recite --the at least one hole panel--
“a hole” in claim 1, line 15 should be amended to recite --a hole of the at least one hole--

“holes” in claim 9, lines 16, 18, and 20 should be amended to recite --holes of the at least one hole--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 9, the claims recite the limitation “such that the at least one hole is formed through the at least one transparent viewing panel and the hole-containing portion of the hole panel” in lines 13-14 of each claim. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
Regarding claims 2-6, 8, and 10-21, the claims are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claims 1 and 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites the limitation “the base sheet” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 8, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. 2003/0205233 A1 in view of Dye et al. 2013/0247921 A1 further in view of Wirth US 4,334,529.
Regarding claim 1, Aboul-Hosn discloses a drape assembly 10/70 for use during surgery on a patient (fig. 3 and [0034], "surgical drape”), wherein said drape assembly 10/70 is configured for covering at least a portion of the patient during surgery as well as for covering an instrument array (fig. 3 and [0041], where the horizontal part of the drape assembly covers the surgical table on which a patient is capable of lying, and the vertical part covers the instrument array/blood pump positioned behind the drape; according to Oxford Languages, cover means “put something on top of or in front of (something), especially in order to protect or conceal it”, and Aboul-Hosn’s drape covers the instrument array by being in front of it), wherein said drape assembly 10/70 includes: a drape 10 comprising at least one non-transparent reinforcement panel 11/12 (figs. 3 and 5, the horizontal part of the drape assembly 10 formed by layers 11 and 12 being the reinforcement panel; claim 5 describes the drape being constructed from transparent material, meaning that the drape of claim 1 is not transparent); a hole containing portion, where the hole-containing portion comprises at least one hole 25 (fig. 3, the square portion of the vertical panel that has a hole 25 being the hole containing portion), wherein a line for the delivery of a fluid can pass from the instrument array through a hole 25 in the hole-containing portion (figs. 1 and 3, tubing running from behind the vertical portion of the drape 10 where the instrument array/blood pump is located, to the patient through the holes 25).
Aboul-Hosn is silent on the drape comprising at least one transparent viewing panel, wherein the at least one transparent viewing panel is configured for covering the instrument 
However, Dye teaches a drape 10 (fig. 8) comprising at least one transparent viewing panel 26, wherein the at least one transparent viewing panel 26 is configured for covering the instrument array 50 (fig. 8 and [0050], visually transmissive window 26 covers/shields instrument 50 from the sterile field 22); and at least one separate hole panel 32 comprising a hole-containing portion (figs. 7B and 8 and [0039], frame 32 is shown in fig. 8 with a hole that allows cord 54 to enter through; the area of the frame 32 that has the hole is considered the hole-containing portion), a hinge, and a flap 70 adjacent the hinge and extending therefrom (figs. 5A/B and [0047], where the cover panel/flap 70 is attached to and extends from frame 32 via a hinge; please note that according to [0050], the applicator frames 32 can generally be applied to the visually transmissive windows 26; therefore, figs. 5A/B are understood to demonstrate a type of frame 32, which can be used with the visually transmissive window 26 as in figs. 7B and 8), wherein the hole panel is formed from the same material as the at least one non-transparent reinforcement panel ([0040], the opaque drape material (i.e., analogous non-transparent reinforcement panel) can be various fabrics, and [0048], frame 32 (i.e., hole panel) can be made out of any suitable fabric, which would include the same fabric of the opaque drape material, since the opaque drape material is a drape material and would thus be suitable), wherein the hole-containing portion of the hole panel 32 is located on the at least one when the line passes through the hole; thus, since the flap/hole of the drape of Dye is capable of functioning as such, the claim limitation is met), and wherein the flap 70 is secured to the drape 10 only at the hinge (fig. 5B)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the drape of Aboul-Hosn with at least one transparent viewing panel, wherein the at least one transparent viewing panel is configured for covering the instrument array; and at least one separate hole panel comprising the hole-containing portion, a hinge, and a flap adjacent the hinge and extending therefrom, wherein the hole-containing portion of the hole panel is located on the at least one transparent viewing panel of the drape such that the at least one hole is formed through the at least one transparent viewing panel and the hole-containing portion of the hole panel, wherein the flap completely covers the hole-containing portion such that the hole is not visible when the flap is doubled over the hole-containing portion and the line passes through the hole, and wherein the flap is secured to the drape only at the hinge, as taught by Dye, because “the visually transmissive window can also allow a clinician or anesthesiologist working in the non-sterile field to communicate with a clinician working in the sterile field to secure an applicator frame” and “allow a clinician or anesthesiologist on the non-
Aboul-Hosn in view of Dye is silent on the hinge being a fold.
However, Wirth teaches a drape 49 (fig. 3 and col. 4, lines 38-39) comprising an analogous hinge for a flap 69, wherein the hinge is a fold (fig. 9 and col. 4, lines 47-64, the flap 69 extending from a folded hinge and also for covering a hole 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the hinge of Aboul-Hosn in view of Dye to be a fold, as taught by Wirth, to reduce the amount of materials and parts needed to produce the drape, since a drape with a folding hinge would be simpler to produce than one requiring a separate hinge mechanism.
Regarding claim 3, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn is silent on said drape being liquid impermeable.
However, Dye further teaches said drape being liquid impermeable ([0005], impervious to blood and other bodily fluids; [0041], made of impervious polymer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the drape of Aboul-Hosn in view of Dye further in view of Wirth to be liquid impermeable, as taught by Dye, to prevent transmission of contaminating substances, as well-known by those in the art.
Regarding claim 4, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn further discloses a second hole-containing portion in an alternative location of said drape 10 (fig. 3, which shows two hole containing portion squares that each have a hole 25 in separate locations of the drape).
Regarding claim 5, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn further discloses the at least one reinforcement panel 11/12 being made from a material selected from the group consisting of nonwoven fabrics, multilayer laminates (fig. 5, the reinforcement panel of drape 10 being formed from a multilayer laminate 11/12), fluid-absorbing materials, and combinations thereof.
Regarding claim 6, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn further discloses the at least one reinforcement panel 11/12 being backed by a fluid-repellent or fluid-impervious film layer 13 (fig. 5 and [0040], layer 13 being an impervious material).
Regarding claim 8, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn is silent on said hole panel being made from a material selected from the group consisting of nonwoven fabrics, multilayer laminates, fluid-absorbing materials and combinations thereof.
However, Dye further teaches said hole panel 32 being made from a material selected from the group consisting of nonwoven fabrics, multilayer laminates, fluid-absorbing materials ([0048], can be made from fabric, which would absorb fluid to some degree), and combinations thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the hole panel of Aboul-Hosn in view of Dye further in view of Wirth to be made from a material selected from the group consisting of nonwoven fabrics, multilayer laminates, fluid-absorbing materials and combinations thereof, as taught by Dye, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection 
Regarding claim 13, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn is silent on the at least one transparent viewing panel being made of a polyethylene film.
However, Dye further teaches the at least one transparent viewing panel 26 being made of a polyethylene film ([0041], window 26 may be polyethylene).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the at least one transparent viewing panel of Aboul-Hosn in view of Dye further in view of Wirth to be made of a polyethylene film, as taught by Dye, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious").
Regarding claim 21, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn is silent on the flap being rectangular-shaped, wherein the hole-containing portion is rectangular-shaped.
However, Dye further teaches the flap 70 being rectangular-shaped, wherein the hole-containing portion is rectangular-shaped (fig. 5B, where the flap 70 and the area of the frame 32 with the hole (i.e., hole-containing portion) being square).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the drape of Aboul-Hosn in view of Dye further in view of Wirth so that the flap is rectangular-shaped, wherein the hole-containing portion is rectangular-shaped, as taught by Dye, which is prima facie obvious, since the shape is a matter of choice which a 
Aboul-Hosn in view of Dye is silent on the hole-containing portion including a plurality of holes in addition to the at least one hole.
However, Wirth further teaches an analogous hole-containing portion 57 including a plurality of holes 59 in addition to the at least one hole (figs. 8 and 9 and col. 4, lines 47-52, blank 57 forms a rectangular hole-containing portion with multiple holes 59; there are more than three holes, such that there is at least a plurality of holes in addition to at least one hole).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the hole-containing portion of Aboul-Hosn in view of Dye further in view of Wirth with a plurality of holes in addition to the at least one hole, as taught by Wirth, to provide additional, simultaneous access for numerous lines, which may be required or more convenient for certain surgical procedures.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. 2003/0205233 A1 in view of Dye et al. 2013/0247921 A1 further in view of Wirth US 4,334,529 and Haury et al. 2005/0273056 A1.
Regarding claim 2, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn in view of Dye further in view of Wirth is silent on said instrument array being a contrast delivery system for angiography.
However, Haury teaches an analogous instrument array 100 (fig. 4) being a contrast delivery system for angiography ([0003], fluid-supplying machines used in medical procedures such as angiography comprising control devices for controlling flow rate of contrast media injected into a patient).
.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. 2003/0205233 A1 in view of Dye et al. 2013/0247921 A1 further in view of Wirth US 4,334,529, Stephenson 8,863,747 B1, and Haury et al. 2005/0273056 A1.
Regarding claim 9, Aboul-Hosn discloses a drape assembly 10/70 for use during an angiography procedure ([0034], the drape can be used for any other surgical procedures utilizing coupled devices that consist of sterile and non-sterile portions, which can include a contrast delivery system for angiography), wherein said drape assembly 10/70 is configured for covering at least a portion of a patient as well as for covering an instrument array (fig. 1 and [0041], where the drape covers the surgical table on which a patient is capable of lying, as well as the instrument array/blood pump positioned behind the drape, which, according to [0034], is capable of being any other surgical device that consists of sterile and non-sterile portions; according to Oxford Languages, cover means “put something on top of or in front of (something), especially in order to protect or conceal it”, and Aboul-Hosn’s drape covers the instrument array by being in front of it), wherein said drape assembly 10/70 includes: a drape 10 comprising at least one non-transparent reinforcement panel 11/12 (figs. 3 and 5, the horizontal part of the drape assembly 10 formed by layers 11 and 12 being the reinforcement panel; claim 5 describes the drape being constructed from transparent material, meaning that the drape of claim 1 is not necessarily transparent); a hole containing portion, where the hole-containing 
Aboul-Hosn is silent on the drape comprising at least one transparent viewing panel, wherein the at least one transparent viewing panel is configured for covering the instrument array; and at least one separate hole panel comprising the hole containing portion, a hinge, and a flap adjacent the hinge and extending therefrom, wherein the hole panel is formed from the same material as the at least one non-transparent reinforcement panel, wherein the hole-containing portion of the hole panel is located on the at least one transparent viewing panel of the drape such that the at least one hole is formed through the at least one transparent viewing panel and the hole-containing portion of the hole panel, the flap doubling down over the lines where they pass through the hole-containing portion such that the at least one hole is not visible when the flap is doubled over the hole-containing portion and the lines pass through the at least one hole, wherein the flap is secured to the drape only at the hinge.
However, Dye teaches a drape 10 (fig. 8) comprising at least one transparent viewing panel 26, wherein the at least one transparent viewing panel 26 is configured for covering the instrument array 50 (fig. 8 and [0050], visually transmissive window 26 covers/shields instrument 50 from the sterile field 22); and at least one separate hole panel 32 comprising a hole-containing portion (figs. 7B and 8 and [0039], frame 32 is shown in fig. 8 with a hole that allows cord 54 to enter through; the area of the frame 32 that has the hole is considered the hole-containing portion), a hinge, and a flap 70 adjacent the hinge and extending therefrom (figs. 5A/B and [0047], where the cover panel/flap 70 is attached to and extends from the frame 32 via a hinge; please note that according to [0050], the applicator frames 32 can generally be applied to the visually transmissive windows 26; therefore, figs. 5A/B are understood to demonstrate a type of frame 32, which can be used with the visually transmissive window 26 as when the lines pass through the holes, since the lines are only claimed as capable of passing through the holes; furthermore, the flap completely covering the hole-containing portion such that the at least one hole is not visible when the flap is doubled over the hole-containing portion and the lines pass through the at least one hole describes how the flap functions and is positioned over the hole when the line passes through the hole; thus, since the flap/hole of the drape of Dye is capable of functioning as such, the claim limitation is met).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the drape of Aboul-Hosn with at least one transparent viewing panel, 
Aboul-Hosn in view of Dye is silent on the hinge being a fold.
However, Wirth teaches a drape 49 (fig. 3 and col. 4, lines 38-39) comprising an analogous hinge for a flap 69, wherein the hinge is a fold (fig. 9 and col. 4, lines 47-64, the flap 69 extending from a folded hinge and also for covering a hole 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the hinge of Aboul-Hosn in view of Dye to be a fold, as taught by Wirth, to reduce the amount of materials and parts needed to produce the drape, since a drape with a folding hinge would be simpler to produce than one requiring a separate hinge mechanism.

However, Stephenson also teaches a drape assembly 2 (fig. 2) having a flap 8 that covers holes (fig. 2 and col. 5, lines 36-38, where cover panel 8 is attached at one end 9, making it a flap; the cover panel 8 covering two holes 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the flap of Aboul-Hosn in view of Dye further in view of Wirth to cover the holes, as taught by Stephenson, to allow a single flap to simultaneously protect multiple holes so that the multiple holes can be protected while allowing simple access to either.
Aboul-Hosn in view of Dye further in view of Wirth and Stephenson is silent on the instrument array being a contrast delivery system, and the tubing being a fluid delivery line and a controller line.
However, Haury teaches an analogous instrument array 100 (fig. 4) being a contrast delivery system for angiography ([0003], fluid-supplying machines used in medical procedures such as angiography comprising control devices for controlling flow rate of contrast media injected into a patient), and analogous tubing 16/108 being a fluid delivery line 108 and a controller line 16 ([0070], fluid path set 108 fluidly connects the syringe 104 to a catheter which is associated with the patient for supplying contrast media; [0045], cable 16 extends from housing 12 of controller 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the instrument array of Aboul-Hosn in view of Dye further in view of Wirth and Stephenson to be a contrast delivery system and the tubing to be a fluid delivery line and a controller line, as taught by Haury, to inject fluids into a patient during medical procedures ([0003], “contrast media or common flushing agents, injected into a patient during medical procedures, such as angiography).
Regarding claim 20, Aboul-Hosn in view of Dye further in view of Wirth, Stephenson, and Haury discloses the claimed invention as discussed above.
Aboul-Hosn is silent on said drape being liquid impermeable.
However, Dye further teaches said drape being liquid impermeable ([0005], impervious to blood and other bodily fluids; [0041], made of impervious polymer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the drape of Aboul-Hosn in view of Dye further in view of Wirth, Stephenson, and Haury to be liquid impermeable, as taught by Dye, to prevent transmission of contaminating substances, as well-known by those in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. 2003/0205233 A1 in view of Dye et al. 2013/0247921 A1 further in view of Wirth US 4,334,529, Stephenson 8,863,747 B1, Haury et al. 2005/0273056 A1, and Edwards 4,851,900.
Regarding claim 10, Aboul-Hosn in view of Dye further in view of Wirth, Stephenson, and Haury discloses the claimed invention as discussed above.
Aboul-Hosn further discloses said instrument array having a device that remains outside of the sterile field (fig. 1 and [0036], where the holes 25 allow tubing to pass through the drape from the sterile side to the non-sterile area, where the blood pump is).
Aboul-Hosn in view of Dye further in view of Wirth, and Stephenson is silent on the instrument array being a contrast delivery system having a device that is a display.
However, Haury further teaches an analogous instrument array 100 (fig. 4) being a contrast delivery system for angiography ([0003], fluid-supplying machines used in medical procedures such as angiography comprising control devices for controlling flow rate of contrast media injected into a patient) having a device that is a display (fig. 4, display shown above controller 10).

Aboul-Hosn in view of Dye further in view of Wirth, Stephenson, and Haury is silent on the display being a CRT.
However, Edwards teaches an analogous display for angiography (col. 1, line 17) being a CRT (col. 1, lines 11-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the display of Aboul-Hosn in view of Dye further in view of Wirth, Stephenson, and Haury to be a CRT, as taught by Edwards, for visually presenting the results of both real time and previously conducted activities in angiography (col. 1, lines 13-17).

Claims 11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. 2003/0205233 A1 in view of Dye et al. 2013/0247921 A1 further in view of Wirth US 4,334,529 and Jascomb 2003/0188753 A1.
Regarding claim 11, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn in view of Dye further in view of Wirth is silent on the at least one reinforcement panel being affixed to the base sheet via an adhesive, stitching, thermal bonding, or ultrasonic bonding.
However, Jascomb teaches an analogous drape assembly 20 (fig. 1) having at least one reinforcement panel 44 that is affixed to a base sheet 22 via an adhesive, stitching, thermal 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modified the drape assembly of Aboul-Hosn in view of Dye further in view of Wirth such that the at least one reinforcement panel is affixed to the base sheet via an adhesive, stitching, thermal bonding, or ultrasonic bonding, as taught by Jascomb, one of a variety of attachment mechanisms useful for securing [0029].
Regarding claim 14, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn further discloses the drape including an additional hole (fig. 3, the rectangular hole in the horizontal portion of the drape that receives the delivery tubes).
Aboul-Hosn in view of Dye further in view of Wirth further is silent on the additional hole having a circular shape.
However, Jascomb teaches an analogous horizontal portion of a drape including a hole 32 having a circular shape (figs. 1 and 3 and [0023], the fenestration 32 may have any shape or size, which would include a circular shape).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the additional hole of Aboul-Hosn in view of Dye further in view of Wirth to have a circular shape, as taught by Jascomb, which is prima facie obvious, since the shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant (please see MPEP 2144.04 IV. B.).
Regarding claim 15, Aboul-Hosn in view of Dye further in view of Wirth and Jascomb discloses the claimed invention as discussed above.
Aboul-Hosn in view of Dye further in view of Wirth is silent on the additional hole being a femoral fenestration.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the additional hole of Aboul-Hosn in view of Dye further in view of Wirth and Jascomb to be a femoral fenestration, as taught by Jascomb, to allow access to the femoral artery if necessary for the particular surgical procedure (furthermore, please note that Aboul-Hosn discloses in [0034] that the drape assembly may be used for any surgical procedure utilizing coupled devices that consist of sterile and non-sterile portions).
Regarding claim 16, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn further discloses the drape including an additional hole (fig. 3, the rectangular hole in the horizontal portion of the drape that receives the delivery tubes).
Aboul-Hosn in view of Dye further in view of Wirth is silent on the additional hole having an oval shape.
However, Jascomb teaches an analogous horizontal portion of a drape including a hole 30 having an oval shape (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the additional hole of Aboul-Hosn in view of Dye further in view of Wirth to have an oval shape, as taught by Jascomb, which is prima facie obvious, since the shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant (please see MPEP 2144.04 IV. B.).
Regarding claim 17, Aboul-Hosn in view of Dye further in view of Wirth and Jascomb discloses the claimed invention as discussed above.
Aboul-Hosn in view of Dye further in view of Wirth is silent on the additional hole being a radial fenestration.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the additional hole of Aboul-Hosn in view of Dye further in view of Wirth and Jascomb to be a radial fenestration, as taught by Jascomb, to allow access to the radial artery if necessary for the particular surgical procedure (furthermore, please note that Aboul-Hosn discloses in [0034] that the drape assembly may be used for any surgical procedure utilizing coupled devices that consist of sterile and non-sterile portions).
Regarding claim 18, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn in view of Dye further in view of Wirth is silent on adhesive being positioned about a periphery of the drape to adhere the drape to the patient, the instrument array, or both.
However, Jascomb teaches an analogous drape assembly 20 (fig. 1 comprising analogous fenestration at the surgical site) comprising an adhesive positioned about a periphery of the drape 22 to adhere the drape 22 to the patient ([0033], adhesive may be positioned around the periphery of the fenestrations of the drape to adhere the periphery of the fenestrations to the patient), the instrument array, or both
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the drape of Aboul-Hosn in view of Dye further in view of Wirth with adhesive positioned about a periphery of the drape to adhere the drape to the patient, the instrument array, or both, as taught by Jascomb, "to adhere the periphery of the fenestrations to the patient” [0033].
Regarding claim 19, Aboul-Hosn in view of Dye further in view of Wirth and Jascomb discloses the claimed invention as discussed above.
Aboul-Hosn in view of Dye further in view of Wirth is silent on the adhesive being a pressure sensitive adhesive.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the adhesive of Aboul-Hosn in view of Dye further in view of Wirth and Jascomb to be a pressure sensitive adhesive, as taught by Jascomb, as one of a variety of biologically acceptable adhesives [0033].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. 2003/0205233 A1 in view of Dye et al. 2013/0247921 A1 further in view of Wirth US 4,334,529 and Byers et al. 8,807,138 B2.
Regarding claim 12, Aboul-Hosn in view of Dye further in view of Wirth discloses the claimed invention as discussed above.
Aboul-Hosn in view of Dye further in view of Wirth is silent on the portion of the drape assembly covering the instrument array having a thickness of from 10 microns to 60 microns.
However, Byers teaches an analogous drape assembly 12 (fig. 1) that is also transparent (col. 4, lines 54-56) and is for covering equipment (col. 4, lines 48-50) having a thickness of from 10 microns to 60 microns (col. 4, line 62, where 0.5-3.0 mils is ~12.7-76.2 microns).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the portion of the drape assembly covering the instrument array of Aboul-Hosn in view of Dye further in view of Wirth to have a thickness of from 10 microns to 60 microns, as taught by Byers, which is prima facie obvious, since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Masini US 2004/0025886 A1; Duarte US 2006/0076024 A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786